DECISION
This action was instituted by Taavili against Ioane and Aifano to determine the right to hold the “matai” title of Ulu of the village of Vaitogi, which was claimed by both Taavili and Ioane. Aifano died before the trial of the case and Sagale was substituted as a party defendant.
The Register of “Matais” shows that the name of Ulu Taavili was registered in 1906. Since that time, petitions have been filed requesting the registration of the names of Ulu Ioane and Ulu Siafuafu. Later Siafuafu withdrew his name and requested that Ioane be registered. The Register shows that the Secretary of Native Affairs did not comply with these requests.
From the traditional genealogy presented by Taavili, it appears that his claim is derived from the female line, extending back for many generations. There are, of course, many breaks in the line of ancestry, where strangers have held the name. It is evident, however, that Samoan custom was followed, and the descendants of strangers did not succeed to the name; but the name reverted to the true line of descent.
*264Ioane’s claim is from his father, the immediate predecessor of Ulu Taavili, but it is admitted that Ulu Ufuti, the father of Ioane, was a stranger to the name. Sagale as a distant relative of the name supported the claim of Ioane.
While Taavili has prevailed in this case, his claim that he has entire control over the disposition of the name is unfounded. The decision of this Court is that Taavili has shown a better title to the name than Ioane; but he has only the ordinary rights pertaining to the name according to the Samoan custom.
Let a decree issue vesting the title in Ulu Taavili as long as he continues to be a resident of the village of Vaitogi.
Costs are assessed at $50.00 — $25.00 to be paid by Ulu Taavili and $25.00 by Ioane and Sagale.